Citation Nr: 1505189	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-29 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for right eye branch retinal artery occlusion with vision loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

The Veteran testified at a hearing before the undersigned in September 2014.  A transcript is of record. 


FINDINGS OF FACT

1. The Veteran's right eye branch retinal artery occlusion with vision loss was not caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in performing coronary artery bypass surgery in December 2000, or by an event not reasonably foreseeable as a result of this surgery. 

2. The December 2000 coronary artery bypass surgery was performed with the Veteran's informed consent, and a reasonable person faced with similar circumstances would have proceeded with the treatment in view of the consequences of foregoing the surgery.


CONCLUSION OF LAW

Entitlement to compensation under 38 U.S.C. § 1151 for a right eye branch retinal artery occlusion with vision loss is not established.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

A March 2010 letter provided all notice required under the VCAA.  It notified the Veteran of what was necessary to establish entitlement to compensation benefits under 38 U.S.C. § 1151, the types of evidence that could support the claim, and the allocation of responsibilities between the Veteran and VA for obtaining relevant records and other evidence on his behalf.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  The letter was followed by adequate time for the Veteran to submit information and evidence before the initial decision in this case.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007).  

Concerning the duty to assist, the Veteran's VA treatment records and Social Security Administration (SSA) records have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  As this claim is solely for compensation based on VA care provided in December 2000, there is no need to obtain the Veteran's service treatment records pertaining to service that occurred decades earlier.  In this regard, the evidence clearly shows that the VA surgery caused the Veteran's right eye disorder, and therefore the service treatment records are irrelevant and would not provide additional support for the claim.  The Veteran has not identified any other records or evidence he wished to submit or have VA obtain.  

An adequate VA examination report and opinion were obtained in August 2010.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The examination report is sufficient to make a fully informed decision on this claim, as it includes a review of the Veteran's medical history, the clinical findings made on examination, and an opinion with a supporting explanation that is consistent with the evidence of record and can be weighed against contrary opinions.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an adequate opinion must support its conclusion with an analysis that can be weighed against contrary opinions); see also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion even when the rationale does not explicitly 'lay out the examiner's journey from the facts to a conclusion'") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that the Board is "entitled to assume" the competency of a VA examiner without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  Accordingly, the examination and opinion are adequate for the purposes of this decision.  

Although the Veteran argued in his October 2012 substantive appeal (VA Form 9) that the examiner did not consider the fact that the Veteran "woke up blind" from the surgery, the examiner specifically noted that the Veteran "awoke post surgery with central scotoma in right vision [sic], diagnosed as a branch retinal artery occlusion OD [right eye]."  Thus, the examiner did consider this history in rendering the opinion.  Moreover, as discussed below, the evidence shows that the Veteran did not wake up blind, but rather with a small blind spot which later progressed.  Accordingly, further examination or opinion is not warranted. 

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  


II. Procedural Due Process

At the August 2010 Board hearing, the Veteran had an opportunity to provide testimony in support of his claim, facilitated by questioning from the undersigned and his representative.  The Board finds that no prejudicial error has been committed in discharging the hearing officer's duties under 38 C.F.R. § 3.103(c)(2) (2014).  See Bryant v. Shinseki, 23 Vet. App. 488, 498 (2010) (holding, in pertinent part, that the rule of prejudicial error applies in assessing any deficiency with respect to the hearing officer's duties under section 3.103(c)); see also Sanders, 556 U.S. at 407, 410.  The undersigned explained to the Veteran that the causation aspect of the claim had been established, and specifically identified the outstanding issue as whether there was fault or negligence on VA's part in performing the surgery.  See Transcript, p. 4-5; see also 38 U.S.C.A. § 1151.  The undersigned also asked the Veteran if a doctor or anyone else had indicated that negligence was involved.  Id.  The Veteran did not raise any new issues at the hearing, and there is no indication that any outstanding evidence exists that might provide additional support for the claim.  See Bryant, 23 Vet. App. at 498.  See Bryant, 23 Vet. App. at 498.  All VA treatment records pertaining to the period before, during, and since the December 2000 surgery at issue have been obtained through 2010.  Moreover, a VA examination and opinion were obtained to address the outstanding issue of whether the right eye disorder was caused by VA fault in performing the surgery, or due to an event not reasonably foreseeable as a result of the surgery.  See id.  Accordingly, the "clarity and completeness of the hearing record [is] intact" and no prejudicial error exists.  See id.


III. Analysis

The Veteran claims entitlement to compensation benefits under 38 U.S.C. 1151 for a right eye branch retinal artery occlusion with vision loss resulting from coronary bypass surgery performed at a VA facility in December 2000.  For the following reasons, the Board finds that entitlement to compensation benefits under section 1151 is not established. 

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability or death of a veteran in the same manner as if the additional disability or death were service connected.  Such is considered a qualifying additional disability or death under the law if it is not the result of the veteran's own willful misconduct and the disability or death was caused by VA hospital care, medical or surgical treatment, or examination, and the proximate cause of the additional disability or death was: 1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or 2) an event not reasonably foreseeable.  Id.; 38 C.F.R. § 3.361.  

To establish causation, the evidence must show that the VA medical treatment resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Medical treatment cannot cause the continuance or natural progress of a disease or injury for which the treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d). 

In addition to causation, it must also be shown that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) that VA furnished the hospital care, medical or surgical treatment, or examination without the informed consent of the veteran or, in appropriate cases, the informed consent of his or her representative.  38 C.F.R. § 3.361(d)(1); see also VAOPGCPREC 5-01.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2014), which are discussed below.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1). 

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is to be determined in each claim based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2).  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  Id.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  Id.

The Board has reviewed the evidence of record, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board must assess the credibility and weight of all evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

There is no question that the December 2000 coronary bypass surgery caused the Veteran's right branch retinal artery occlusion with vision loss.  A December 2000 VA ophthalmology record reflects that the Veteran noticed a central scotoma in the right eye the first day after the operation.  He described the scotoma as a dark grey spot with clear peripheral vision.  Based on examination of the Veteran, the ophthalmologist diagnosed a branch retinal artery occlusion of the right eye with a superotemporal visual defect.  A February 2001 VA treatment record notes that the Veteran's surgical course was complicated by a right vision defect due to a possible retinal artery occlusion with essential scotoma which persisted but was "not particularly bothersome to him."  It was also noted in the December 2000 hospitalization discharge summary that the Veteran's hospital course was remarkable for a "small blind spot" that developed in the right eye and was diagnosed by ophthalmology as a small occlusion of one of the branches of his retinal artery.  Finally, the August 2010 VA opinion states that the Veteran's central vision loss of the right eye was caused by the coronary bypass surgery.  Accordingly, the causation element is satisfied.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361. 

However, the evidence shows that it was not caused by VA fault or by an event that was not reasonably foreseeable.  The August 2010 VA examiner, an optometrist, reviewed the medical records in the claims file and examined the Veteran, and found that there was no evidence of carelessness, negligence, or lack of skill in performing the operation.  The examiner explained in this regard that a branch retinal artery occlusion is a possible adverse outcome of any major surgery, and especially heart surgery.  

The August 2010 VA examiner's opinion shows that the right eye branch retinal artery occlusion was not due to VA fault in performing the December 2000 coronary bypass surgery, and also was not due to an event not reasonably foreseeable, since the examiner explained that this was a possible adverse outcome of any surgery, and especially of heart surgery.  The Veteran's bare assertion that the right eye disorder was caused by VA fault or by an event not reasonably foreseeable in performing the surgery lacks probative value, as the Veteran is a lay person in the field of medicine, and has not proffered an explanation or any evidence to support this contention.  Moreover, this is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994).  By contrast, the Board finds the August 2010 VA examiner's opinion highly probative, as it represents the informed conclusion of a medical professional with relevant expertise who reviewed the file, examined the Veteran, considered his medical history, and supported the opinion with a specific explanation.  Thus, this opinion carries much more weight than the Veteran's statements.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence"); Caluza, 7 Vet. App. at 506; King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the medical issue in question).  

The Veteran argued in his October 2012 substantive appeal (VA Form 9) that the examiner did not take into account that he woke up blind in the right eye immediately after the surgery.  However, the August 2010 VA examination report shows that the examiner did take this reported history into account.  Moreover, the contemporaneous VA treatment records show that the Veteran did not wake up blind in the right eye, but rather with a small blind spot in the right eye that was "not particularly bothersome to him" even two months later in February 2001, although it subsequently progressed in severity.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); Caluza, 7 Vet. App. at 511 (holding that when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence submitted on behalf of the veteran).  Thus, the examiner's opinion was based on all the relevant facts.

VA fault may also be established if the additional disability was incurred, in pertinent part, due to VA care furnished without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1).  VA regulation defines informed consent as follows: 

Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner, who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient or surrogate the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time. 

38 C.F.R. § 17.32(c).  

As noted above, minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1). 

In his September 2014 hearing testimony, the Veteran stated that he signed informed consent forms notifying him of the risks of the procedure.  He stated that he was groggy at the time as he had just woken up from a prior procedure in connection with his coronary artery disease, and thus was still not aware of the risks.  However, this statement is not sufficient to establish lack of informed consent.  The very fact that the VA physician had him sign the form at the time indicates that the physician concluded that the Veteran was aware enough to understand the risks of the procedure and sign the form.  The onus is on the Veteran to show otherwise beyond a bare assertion that he did not know what he was signing. 

The Board further finds that the issue of informed consent is moot.  In this regard, even assuming, for the sake of argument, that there was some deficiency in the informed consent process, failure to provide information to a patient about a potential adverse effect does not defeat a finding of informed consent if a reasonable person faced with similar circumstances would have proceeded with the treatment in view of the consequences of foregoing the surgery.  See McNair v. Shinseki, 25 Vet. App. 98 (2011).  VA treatment records dated in December 2000 show that based on an exercise stress test, an angiogram, and an electrocardiogram (ECG), the Veteran was found to have severe coronary artery disease (CAD), and to be at "high risk for ]a] near-term cardiovascular event."  The tests were performed in the first place because the Veteran had reported recurrent chest pain, and had several risk factors for developing CAD.  This evidence clearly shows that a reasonable person faced with similar circumstances would have proceeded with the procedure notwithstanding the potential risk of the right eye branch retinal artery occlusion.  The Veteran indicated in his hearing testimony that he was "not saying one way or another" if he would have changed his mind about the surgery had he known of this risk.  However, in light of the diagnosis of severe CAD, the fact that the Veteran was at "high risk for [a] near-term cardiovascular event," and that the surgery was performed the very next day after these findings-strongly evidencing its urgent nature-shows that a reasonable person would have proceeded with the surgery notwithstanding the possible risk of the right eye branch retinal artery occlusion and consequent vision loss.  

The Board regrets that it cannot render a favorable decision in this matter.  However, the Board is bound by the law, and this decision is dictated by the relevant statute and regulations.  The Board is without authority to grant benefits on any other basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994); see also Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  

In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and compensation under 38 U.S.C. § 1151 for right eye branch retinal artery occlusion with vision loss is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for right eye branch retinal artery occlusion with vision loss is denied. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


